                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KRISTINA KIPP, et al.                            :           CIVIL ACTION
                                                  :
    v.                                            :           No. 17-3958
                                                  :
 WEYERHAUSER COMPANY                              :

                                       MEMORANDUM
 Juan R. Sánchez, C.J.                                                       December 14, 2018

         Named Plaintiffs Kristina Kipp, Vincent Distefano, Carol Eberl, Anjani Tripathi, Chhavi

Chaturvedi, Srikanth Kalvakotavenkata, Shalini Marka, David Lai, Rahul Pudi, and Anusha

Chillakuru (collectively, Named Plaintiffs) bring this products liability class action on behalf of

themselves and others similarly situated against Defendant Weyerhaeuser Company

(Weyerhaeuser) for damages sustained after Weyerhaeuser-produced construction materials

emitted unsafe levels of noxious formaldehyde gas, causing physical harm to Named Plaintiffs and

their children and rendering their homes uninhabitable. In response, Weyerhaeuser filed a motion

to compel arbitration, seeking to enforce arbitration provisions contained in agreements between

Named Plaintiffs and the builder of their homes, Pulte Homes (Pulte), even though Weyerhaeuser

is not party to those agreements. Because the Court finds there is no agreement between Named

Plaintiffs and Weyerhaeuser requiring arbitration, Weyerhaeuser’s motion to compel arbitration

will be denied.

FACTS

         In 2017, Named Plaintiffs purchased homes in Chester Springs, Pennsylvania. The homes

allegedly contained formaldehyde-contaminated joists, materials used to support floors,

manufactured by Weyerhaeuser. At oral argument, Weyerhaeuser’s counsel conceded that the

joists at-issue were sold by Weyerhaeuser to dealers and distributors, who, in turn, sold them to
home builders for use in homes eventually sold to consumers. Counsel also conceded that Named

Plaintiffs did not have any interaction with Weyerhaeuser nor did they pay any money to

Weyerhaeuser.

       As part of the home purchase, Named Plaintiffs each entered into identical Home Purchase

Agreements (HPAs) with Pulte. Each HPA defines the “BUYER” as the Named Plaintiff, and the

“SELLER” as “Pulte Homes of PA, Limited Partnership.” Mot. to Compel Ex. A (Doc. 26) at 30.1

Each HPA also contains an arbitration provision which, in pertinent part, provides:


       ARBITRATION. BY ENTERING INTO THIS AGREEMENT, BUYER AND
       SELLER AGREE THAT ANY CONTROVERSY, CLAIM OR DISPUTE,
       ARISING OUT OF OR RELATED TO THIS AGREEMENT OR BUYER’S
       PURCHASE OF THE PROPERTY OR ANY RIGHTS AND OBLIGATIONS
       BETWEEN THE PARTIES WILL BE RESOLVED BY BINDING
       ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT
       (TITLE 9 OF THE UNITED STATES CODE). . . . THIS ARBITRATION SHALL
       APPLY TO ALL CLAIMS BETWEEN BUYER AND SELLER, INCLUDING
       THOSE FOR DEATH, PERSONAL INJURY, PROPERTY DAMAGE,
       DEFECTIVE DESIGN OR CONSTRUCTION, MISREPRESENTATION OR
       FRAUD.

       […]

       BUYER AGREES THAT THE OBLIGATION SET FORTH IN THIS SECTION
       SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS
       AGREEMENT FOR ANY REASON. SELLER MAY, AT SELLER’S
       OPTION, INCLUDE SELLER’S SUBCONTRACTORS AND SUPPLIERS
       AND OTHER PARTIES IN THE ARBITRATION.

Mot. to Compel Ex. A at 41 (emphasis added).

       Each Named Plaintiff also received a limited warranty from Pulte as part of their purchase.

The terms of the limited warranty apply “only to Covered Defects” which are defined as “defects

in material and workmanship that are either part of the structure or are elements of the home as



1
  The Court’s pinpoint references are to ECF page numbers, and not the document’s internal
pagination.
                                                2
supplied by the Builder at the date of closing.” Mot. to Compel Ex. G (Doc. 26-1), at 46. The

limited warranty further limits its coverage depending on the type of problem identified. Structural

elements are defective if “there is actual physical damage that diminishes the ability of the

Structural Element to perform its load-bearing function such that the home is unsafe.” Id. Similar

to the HPAs, the limited warranties feature mandatory arbitration procedures for “any dispute

concerning [the] home or this Warranty, whether based on statute, in tort, contract, or other

applicable law,” and allow for either party to join Pulte’s suppliers in such an arbitration. Id. at 52.

        Upon moving into their new homes (or while doing additional work on the home), Named

Plaintiffs noticed a strong odor, most prominently in their basements, and they and/or their young

children began experiencing physical symptoms consistent with exposure to elevated

formaldehyde levels, including red, tearing, irritated, burning, itchy, tingling, and/or dry eyes;

blurry vision; respiratory distress; headaches; and dizziness. In late-July 2017, the builder of the

homes notified Named Plaintiffs that their homes may contain defective joists, and Named

Plaintiffs thereafter vacated their homes. Testing in all of the homes confirmed the presence of

excessive levels of formaldehyde, even on levels of the home above the basement.

        On September 1, 2017, Named Plaintiffs filed this lawsuit on their own behalf and on

behalf of two separate classes of home purchasers asserting various products liability claims

sounding in contract and tort. On March 26, 2018, Weyerhaeuser filed the instant motion to compel

arbitration, which Named Plaintiffs oppose. On August 21, 2018, the Court stayed this matter so

that the parties could attempt to resolve this matter without further judicial intervention. Those

efforts having failed, the Court lifted the stay, entered a revised Case Management Order on

November 19, 2018, and held oral argument on the motion to compel on December 6, 2018.




                                                   3
DISCUSSION

       Where “it is apparent, based on the face of a complaint, and documents relied upon in the

complaint, that certain of a party’s claims are subject to an enforceable arbitration clause, a motion

to compel arbitration should be considered under [the Federal Rule of Civil Procedure] 12(b)(6)

standard without discovery’s delay.” See Guidotti v. Legal Helpers Debt Resolution, LLC, 716

F.3d 764, 776 (3d Cir. 2013); Brown v. Sklar-Markind, No. 14-0266, 2014 WL 5803135, at *6

(W.D. Pa. Nov. 7, 2014) (collecting cases where district courts have relied on the motion to dismiss

standard where there is no dispute the parties entered into arbitration agreements). As there is no

dispute that Named Plaintiffs executed agreements with Pulte that contained arbitration provisions,

Mot. Compl Ex. A at 41, Ex. G at 52, or that the copies of those agreements attached to

Weyerhaeuser’s motion are authentic, and, as both sides conceded at oral argument, there are no

factual disputes discovery may help resolve, Weyerhaeuser’s motion is appropriately decided

pursuant to the Rule 12(b)(6) standard.

       To survive a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the facts pleaded “allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. In evaluating a Rule 12(b)(6) motion, a court first must separate the legal and factual elements

of the plaintiff's claims. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The

court “must accept all of the complaint's well-pleaded facts as true, but may disregard any legal

conclusions.” Id. at 210-11. The court must then “determine whether the facts alleged in the

complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Id. at 211



                                                  4
(quoting Iqbal, 556 U.S. at 679). Affirmative defenses that are apparent from the face of the

complaint may be raised by means of a 12(b)(6) motion. See Rycocline Prods., Inc. v. C & W

Unlimited, 109 F.3d 883, 886 (3d Cir. 1997).

       Weyerhaeuser argues the HPAs and limited warranties contain enforceable arbitration

provisions covering the claims in Named Plaintiffs’ Complaint, and invokes the doctrine of

equitable estoppel, which it concedes is essential to its right to relief because it is not party to the

HPAs or limited warranties. Named Plaintiffs oppose each of these arguments. They argue that,

because Weyerhaeuser is not a “Seller” as that term is defined under the HPA, or a warrantor under

the limited warranty, there is no contractual basis to compel them to arbitrate their claims against

Weyerhaeuser. Named Plaintiffs also contest the scope of the arbitration agreement and object to

the application of equitable estoppel. As equitable estoppel is dispositive of Weyerhaeuser’s ability

to enforce the agreement and the Court finds it does not apply here for the reasons explained below,

the Court declines to address the parties’ disputes as to the enforceability of the arbitration

provisions, or their scope.

       A party seeking to compel arbitration must show: “(1) an enforceable agreement to arbitrate

exists, and (2) the particular dispute falls within the scope of that agreement.” MacDonald v.

Unisys Corp., 951 F. Supp. 2d 729, 734 (E.D. Pa. 2013) (quoting Kirleis v. Dickie, McCamey &

Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009)). Ordinarily, there is a strong presumption

favoring arbitration, but that presumption is inapplicable when determining whether there is a valid

arbitration agreement between the parties. Id.

       “If a party has not agreed to arbitrate, [then] the courts have no authority to mandate that

he do so.” Bel-Ray Co., Inc. v. Chemrite (Pty) Ltd., 181 F.3d 435, 444 (3d Cir. 1999); see also

Alexander v. Raymours Furniture Co., Inc., No. 13-5387, 2014 WL 3952944, at *3 (E.D. Pa. Aug.



                                                   5
13, 2014). A non-signatory to an arbitration agreement may bind a signatory only when “traditional

principles of state law allow a contract to be enforced by or against nonparties,” including “third-

party beneficiary theories [such as] waiver and [equitable] estoppel.” Torres v. CleanNet U.S.A.,

Inc., 90 F. Supp. 3d 369, 379 (E.D. Pa. 2015) (quoting Arthur Andersen LLP v. Carlisle, 556 U.S.

624, 631 (2009)). Equitable estoppel, which Weyerhaeuser invokes here, allows a non-signatory

to bind a signatory where the non-signatory establishes: “(1) a close relationship between the

entities involved; and (2) the claims against it are intimately founded in and intertwined with the

underlying contractual obligations.” Colon v. Conchetta, Inc., No. 17-0659, 2017 WL 2572517, at

*5 (June 14, 2017) (citing Torres, 90 F. Supp. 3d at 379); see also E.I. Dupont de Nemours & Co.

v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187, 195 (3d Cir. 1995). This test

is “essentially the same” as the one employed by Pennsylvania courts. White v. Sunoco, Inc., 870

F.3d 257, 263 n.5 (3d Cir. 2017) (citing Elwyn v. DeLuca, 48 A.3d 457, 463 (Pa. Super. 2012)).

       Weyerhaeuser’s argument fails because it cannot establish a “close relationship.”

Weyerhaeuser contends that its relationship is “sufficiently close” because it was foreseeable that

it, a supplier of construction materials, who sold those materials to distributers, who then sold them

to builders, who then sold homes containing those materials to homeowners, “might” become

involved in a dispute with those homeowners. Reply 5 (emphasis added); see also Mot. to Compel

at 17. In support of its foreseeability argument, Weyerhaeuser relies on two cases: Booth v. BMO

Harris Bank, N.A., No. 13-5968, 2014 WL 3952945 (E.D. Pa. Aug. 11, 2014) and Moss v. BMO

Harris Bank, N.A., 24 F. Supp. 3d 281 (E.D.N.Y. 2014). 2 Mot. To Compel at 17 (citing Moss);



2
  Weyerhaeuser also cites two state court decisions—one from the Court of Common Pleas of
Philadelphia County and the other from the New Jersey Superior Court—for the general
proposition that courts “routinely” compel arbitration where the arbitration clause only references
the agreement’s signatories. Mot. to Comp. 18 (citing Wellington v. Westrum Dev. Co., 23 Pa. D.
& C. 5th 353 (C.C.P. 2011) and Bruno v. Mark MaGrann Assocs., Inc., 909 A.2d 768 (N.J. Super.
                                                  6
Reply 5 (citing Booth and Moss). In both cases, plaintiffs brought claims against banks for

facilitating usurious payday loans. The banks sought to arbitrate based on provisions in the

plaintiffs’ agreements with the payday lenders to which the banks were not parties. Both Courts

found that the banks’ roles in processing the loans were sufficiently close to the transaction to

invoke equitable estoppel based on the specific language of the lending agreements: In Booth,

which concerned three different agreements, the Court’s decision turned on arbitration provisions

which included the payday lender’s “agents,” “servicers,” “affiliated entities,” and “servicing and

collection representatives and agents.” 3 2014 WL 3952945, at *5-6; and the agreements in Moss

contained similar language obligating the plaintiff to arbitrate disputes with the lenders’ “agents




2006)). Although the frequency with which courts grant the type of relief Weyerhaeuser seeks is
immaterial, a court’s power to compel a signatory to an arbitration agreement to arbitrate with a
non-signatory is clear. See Dupont, 269 F.3d at 199-200; see also Arthur Andersen, 556 U.S. at
631 (noting “traditional principles of state law allow a contract to be enforced by or against
nonparties to the contract…”).
3
  The three arbitration provisions were as follows: First, the “One-Click Cash agreement” stated
that, “if any dispute arises that We cannot resolve to your satisfaction, You and We hereby agree
that we shall arbitrate that dispute in accordance with the terms of this Arbitration Provision.” 2014
WL 3952945, at *2. The terms “We” and “Us” were defined as “SFS, Inc. dba OneClickCash and
its directors, officers, employees, authorized representatives, agents and successors in interest
acting within the scope of their authority.” Id. “[D]ispute” is also defined to include “all claims
asserted by You individually against Us, and/or any of our agents, consultants, or servicers and/or
any of their employees, directors, officers, shareholders, managers, members, parents, subsidiaries,
or any affiliated entities (hereinafter collectively referred to as ‘related third parties.’).” Id. Second,
the “My Cash agreement” defined “dispute” to include “all claims asserted by You individually
against Us and/or any of Our employees, agents, directors, officers, shareholders, governors,
managers, parents company or affiliated entities (hereinafter collectively referred to as ‘related
third parties’).” Id. And third, the “Plain Green agreement” provides “You and we…agree that any
Dispute…will be resolved by Arbitration,” and states “the terms ‘we,’ ‘our,’ and ‘us’ mean Lender,
Lender’s affiliated companies, the Tribe, Lender’s servicing and collection representatives and
agent, and each of their respective agents, representatives, employees, officers, directors,
members, managers, attorney, successor, predecessors, and assigns.” Id. at *3.

                                                    7
or servicers . . . or any affiliated entities,” and “the agents, [or] servicers . . . of the other [party].” 4

24 F. Supp. 3d at 289-90.

         Neither Booth nor Moss is availing to Weyerhaeuser’s position. The HPA’s arbitration

provisions only apply to “Buyer” and “Seller.” Those terms are unambiguously defined as the

home purchaser and “Pulte Homes of PA, Limited Partnership”, and are thus plainly

distinguishable from the definitions of “We” or “Us” in Booth or “related third parties” in Moss.

Mot. to Compel. Ex. A at 30, 41. To the extent there is any reference to non-signatories in the

HPA’s arbitration provision, the plain language indicates that such parties could only be added at

Pulte’s option. Id. at 41 (“Seller may at, at Seller’s option, include Seller’s subcontractors and

suppliers and other parties in the arbitration.”). This language imposes a precondition for

arbitration with third parties: a dispute between the homeowner and Pulte. Thus, unlike the

plaintiffs in Booth and Moss, whose agreements made arbitration foreseeable with respect to an




4
    The five agreements in Moss were described by the Court as:

         Here, the language of the five loan agreements reveals that plaintiffs consented to
         arbitrate not only with the signatory lenders, but also with the lenders’ agents and
         servicers. (Pl. Ex. 1 at 645 (“any of [the lenders’] agents or servicers … or any
         affiliated entities (hereinafter collectively referred to as “related third parties”).”);
         Pl. Ex. 2 at 659 (same); Pl. Ex. 3 at 689 (same); Pl. Ex. 4 (“or the agents, [or]
         servicers … of the other”); Pl. Ex. 5 (same).).

         […]

         The fifth agreement did not use terms “servicer” or “agent” in the payment
         authorization provision, but it did refer to the “network” and described the lender’s
         role as “initiat[ing]” the electronic funds transfers, which suggest that the task would
         be compled by a third party. (Pl. Ex. 3 at 690.) Furthermore, the fifth agreement
         contained the type of broadest arbitration provision, in which plaintiff Moss agreed
         to arbitrate “all claim against … agents … or affiliated entities.” (Id. at 694.)

24 F. Supp. 3d at 289-90.


                                                      8
expansive group of possible defendants (by including them in the arbitration provisions without

any preconditions), arbitration with third parties pursuant to the HPA was only foreseeable to

Named Plaintiffs where there was a dispute between them and Pulte, and Pulte joined a third party.

Put another way, plaintiffs in Booth and Moss “bargained” for arbitration provisions that allowed

third parties to compel arbitration independent of any other party’s right to arbitration. The

unambiguous language of the HPA’s arbitration provision, however, makes a third-party’s right to

compel arbitration wholly derivative of Pulte’s—if Pulte did not elect to arbitrate, no third party

has that right pursuant to the HPA. As a result, it is not foreseeable that the HPA would require

Named Plaintiffs to arbitrate claims related to the HPA against Weyerhaeuser in litigation to which

Pulte is not a party.

        The terms of the limited warranty limit the foreseeability of compelled arbitration in the

same manner as the HPA. See Mot. Compel Ex. G at 52 (“[E]ither party must submit any

unresolved claim or dispute concerning your home or this Warranty…to binding arbitration.”)

(emphasis added); id. at 41 (“This section provides a general overview of the Pultegroup Home

Protection Plan, which consists of the limited warranty and the Performance Standards…provided

by Pultegroup…through the building subsidiary identified in your purchase agreement for the

home (the “Builder”). The specific details, limitations, and conditions of the Warranty are

provided to you (the “Homeowner”) in this book.”) (emphasis added). To the extent third parties

are referenced in the limited warranty’s arbitration provisions, the limited warranty provides:

“either party may join as a party to the arbitration any…supplier…involved in the dispute.” Id. at

53 (emphasis supplied). Although broader than the HPA in that it would permit the Homeowner

to add a third party to the arbitration, this language imposes the same necessary precondition for

the obligation to arbitrate with third parties as the HPA: a dispute between the Homeowner and



                                                9
Pulte. Accordingly, it was only foreseeable that Named Plaintiffs, as homeowners, would have to

arbitrate claims against third parties if they, or Pulte, elected to do so.

        The Court also disagrees with Weyerhaeuser’s citation to Booth for the proposition that
                                                               5
foreseeability is the touchstone of a “close relationship.”        Reply 5. That Court’s discussion of

foreseeability is narrow, limited to the context of the facts before it. As an initial matter, the

formulation of the applicable standard in Booth makes no mention of foreseeability. Rather, the

Court stated:

        Determining whether a close relationship exists between the entities involved
        requires “examin[ing] the relationship of the alleged wrong to the
        nonsignatory’s obligations and duties in the contract.” Miron, 342 F. Supp. 2d
        at 333 (internal citations omitted). “Non-signatories … can enforce an
        [arbitration] agreement when there is an obvious and close nexus between
        nonsignatories and the contract or the contract parties” such that it “is the
        signing parties’ intent” to hold that party to the arbitration provision. Dodds v. Pulte
        Home Corp., 909 A.2d 348, 351 (Pa. Super. 2006).

2014 WL 3952945 at *5 (emphasis added). In fact, the Court only used the word “foreseeability”

once, after noting plaintiffs in other cases challenging banks’ roles in payday loans—decided

under different states’ laws—in different jurisdictions—were compelled to arbitrate their claims.

Id. (“The signatory plaintiffs [in cases decided by the U.S. District Courts for the District of

Columbia, Connecticut, and Eastern District of New York] were not permitted to deny the

foreseeability of having to arbitrate with the banks.”). 6 Furthermore, neither Miron v. BDO

Seidman, LLP nor Dodds v. Pulte Home Corporation—the two cases from which Booth derives



5
  Moss is further distinguishable because it applied the law of New York, and the case at bar calls
for the application of Pennsylvania law. 24 F. Supp. 3d at 286 n.6 (“[T]he Court has applied New
York law to the extent it is not preempted by the Federal Arbitration Act.”) (internal quotation
omitted).
6
 The three cases cited in are Riley v. BMO Harris Bank, N.A., 61 F. Supp. 3d 92 (D. D.C. 2014),
Graham v. BMO Harris Bank, N.A., No. 13-1460, 2014 WL 4090548 (D. Conn. July 16, 2014),
and Moss, 24 F. Supp. 3d at 281.
                                                   10
its formulation of the pertinent inquiry—discuss the concept of foreseeability. See Miron, 342 F.

Supp. 2d at 333 (noting the inquiry “requires a court to determine whether there is a close

relationship between the entities involved”); Dodds, 909 A.2d at 351 (noting that non-signatories

can compel arbitration where “there is an obvious and close nexus between the non-signatories

and the contract or the contracting parties”). Absent binding authority to the contrary—which

neither party has provided—the Court, therefore, declines to read foreseeability into the “close

relationship” test.

        The Court finds that the issue before it is similar to the one presented in In re Volkswagen

Timing Chain Product Liability Litigation. No. 16-2765, 2017 WL 1902160 (D.N.J. May 8,

2017). 7 In that case, the Court denied a motion to compel arbitration. The named plaintiffs—

including one from Pennsylvania—brought nationwide and state-specific class actions against

various Volkswagen and Audi entities for manufacturing and marketing defective engines, which

were included in vehicles plaintiffs bought or leased from authorized Volkswagen or Audi

dealerships. Id. at *1-2. One of the Volkswagen entities, VW America, moved to compel

arbitration, arguing that the plaintiffs should be equitably estopped from opposing arbitration

because of the arbitration provisions in their sale and/or lease agreements. Id. at *3, 8. The Court

denied the motion. Id. at *8. It found that there was no “close relationship” because “[a]t the time

[p]laintiffs acquired their vehicles, they entered into a purchase and/or lease agreement between

themselves and the dealership. A member of each dealership presented this document. [And] [t]he

agreement only contained the dealership’s name and the various [p]laintiffs’ names.” Under those




7
  Although the Court cites some New Jersey authority, the Court applied the formulation of
equitable estoppel doctrine contained in the Third Circuit’s decision in Dupont. See Volkswagen,
2017 WL 1902160 at *9.
                                                11
circumstances, the Court found that “there was no relationship, let alone a close one, that supports

the application of estoppel.” Id. at *9.

       The relationship between Named Plaintiffs and Weyerhaeuser is at least as attenuated as

the relationship in Volkswagen. Weyerhaeuser was not a signatory to the HPA or the limited

warranty. As the documents make clear, those agreements were entered into by the individual

Named Plaintiffs and Pulte, not Weyerhaeuser, Mot. to Compel Ex. A at 44, just as the

lease/purchase agreements were executed between the Volkswagen plaintiffs and authorized

dealers, not VW America. Moreover, those agreements contain only the names of the Named

Plaintiffs and Pulte (or its affiliates, amongst whom Weyerhaeuser is not listed), and do not

reference Weyerhaeuser in any way (as it conceded at oral argument). See id. passim. These facts,

alone, preclude a finding of a sufficiently close relationship, as they did in Volkswagen. The

relationship is even more attenuated here than in Volkswagen because, as Weyerhaeuser conceded

at oral argument, its products are not sold to builders like Pulte (which would parallel the

manufacturer-dealer relationships in Volkswagen). Rather, Weyerhaeuser admitted that its joists

were sold to distributors, who, in turn, sold them to builders (like Pulte), who then sell homes

containing the joists to homeowners, like Named Plaintiffs. Under these circumstances, the Court

finds Weyerhaeuser cannot be characterized as “close” to a transaction two bends down the stream

of commerce. 8



8
 The Court acknowledges that each party filed a notice of supplemental authority apprising the
Court of the mixed-results of Weyerhaeuser’s attempts to compel arbitration in other litigation
concerning its allegedly defective joists. None of the cases provided—Hunt v. Dream Finders
Homes, LLC, Weyerhaeuser Notice Suppl. Auth. Ex. B, Walewski v. Weyerhaeuser Co., Named
Pls.’ Notice Suppl. Auth. Ex. 1, and Smith v. Weyerhaeuser Co., Weyerhaeuser Notice Suppl.
Auth. Ex. A—is particularly helpful to the Court. The portions of Hunt and Walewski addressing
equitable estoppel each applied Colorado’s formulation of the doctrine, which differs from the one
applicable here. In Smith, the Court did not apply estoppel principles; rather, it considered whether
Weyerhaeuser was covered by the arbitration provision at-issue’s definition of “Seller,” which
                                                 12
       The relationship between Weyerhaeuser, Pulte, and Named Plaintiffs is too attenuated to

apply equitable estoppel. 9 As a result, the Court finds there is no enforceable arbitration agreement

between Named Plaintiffs and Weyerhaeuser, and its motion to compel must, therefore, be denied.

CONCLUSION

       Defendant Weyerhaeuser invokes equitable estoppel to compel Named Plaintiffs’ to

comply with an arbitration provision in an agreement between Named Plaintiffs and Pulte, their

homes’ builder. Because there is no close relationship between Weyerhaeuser and the parties to

the agreements it seeks to enforce, or those agreements themselves, the application of equitable

estoppel is inappropriate. As a result, the Court finds there is no enforceable agreement to arbitrate

between Weyerhaeuser and Named Plaintiffs. The motion to compel will, therefore, be denied.

       An appropriate order follows.




                                                BY THE COURT:


                                                /s/ Juan R. Sánchez
                                                Juan R. Sánchez, C.J.




expressly included suppliers of materials. As has been noted throughout, neither the definition of
“Seller” under the HPA, nor “Builder” under the limited warranty, can be read to include
Weyerhaeuser. Accordingly, none of these cases impacts the Court’s analysis.
9
 Based on this conclusion, the Court need not address the second aspect of the equitable estoppel
analysis—whether Named Plaintiffs’ claims are intertwined with the HPA and limited warranty.
                                                 13
